UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7614


ROBERT E. SAMPSON,

                Plaintiff - Appellant,

          v.

HIGHLAND COUNTY VA BOARD OF SUPERVISORS; MAYOR,      City   of
Monterey; T.J. DUFF, Highland County Sheriff,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:15-cv-00465-GEC-RSB)


Submitted:   February 18, 2016            Decided:   June 14, 2016


Before WILKINSON, DIAZ, and FLOYD, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Robert E. Sampson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert      E.   Sampson     seeks    to    appeal       the   district      court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2012)

complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)

(2012).     This court may exercise jurisdiction only over final

orders,    28    U.S.C.    § 1291     (2012),      and    certain         interlocutory

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                             The

order Sampson seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                        See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).         Accordingly, we dismiss the appeal for lack of

jurisdiction     and     remand    the    case    to    the    district        court   with

instructions to allow Sampson to file an amended complaint.                             See

Goode v. Cent. Va. Legal Aid Soc’y, 807 F.3d 619, 630 (4th Cir.

2015).     We dispense with oral argument because the facts and

legal    contentions      are     adequately      presented         in   the    materials

before    this   court    and     argument      would    not    aid      the   decisional

process.

                                                              DISMISSED AND REMANDED




                                           2